[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Mahoning Cty. Bar Assn. v. Yavorcik, Slip Opinion No. 2020-Ohio-123.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-123
              MAHONING COUNTY BAR ASSOCIATION v. YAVORCIK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Mahoning Cty. Bar Assn. v. Yavorcik, Slip Opinion No.
                                    2020-Ohio-123.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Two-
        year suspension with six months conditionally stayed.
 (No. 2019-1086—Submitted September 11, 2019—Decided January 21, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2017-016.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Martin Edward Yavorcik, of Youngstown, Ohio,
Attorney Registration No. 0070681, was admitted to the practice of law in Ohio in
1999. On May 2, 2016, we suspended him from the practice of law on an interim
basis after he was convicted of multiple felonies arising from his involvement in
the corrupt activity surrounding Mahoning County’s purchase of Oakhill
Renaissance Place and from related campaign-finance violations.                See In re
                             SUPREME COURT OF OHIO




Yavorcik, 145 Ohio St. 3d 1453, 2016-Ohio-2741, 49 N.E.3d 317.             After his
convictions were vacated on appeal, see State v. Yavorcik, 2018-Ohio-1824, 113
N.E.3d 100 (8th Dist.), we reinstated his license on January 10, 2019, In re
Yavorcik, 156 Ohio St. 3d 1212, 2019-Ohio-31, 124 N.E.3d 846.
       {¶ 2} In an October 31, 2018 second amended complaint, relator, Mahoning
County Bar Association, alleged that Yavorcik committed multiple violations of
the Rules of Professional Conduct arising from his involvement in the Oakhill
matter, his false statements and omissions regarding certain financial contributions
to his 2008 political campaign, and his neglect of a single client matter around the
time of his own criminal trial.
       {¶ 3} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors.     Yavorcik admitted that he violated five
professional-conduct rules with respect to his campaign-finance reports and client
representation, and relator moved to dismiss the remaining allegations.
       {¶ 4} A panel of the board conducted a hearing and issued a report finding
that Yavorcik committed the stipulated misconduct and unanimously dismissing
nine other alleged rule violations. The panel also recommended that Yavorcik be
suspended from the practice of law for two years but that he receive 18 months of
credit for the time he had served under his interim suspension and that the
remaining six months be stayed on conditions. The board adopted the panel’s
findings of fact, conclusions of law, and recommended sanction. No objections
have been filed.
       {¶ 5} We adopt the board’s findings of misconduct and agree that a two-
year suspension, with credit for the 18 months he had served under his interim
suspension and the final six months stayed on the conditions recommended by the
board, is the appropriate sanction for Yavorcik’s misconduct.




                                         2
                                 January Term, 2020




                                     Misconduct
                              Campaign Contributions
        {¶ 6} Yavorcik was running as a candidate for Mahoning County prosecutor
in the 2008 general election when a political consultant recommended that they
conduct a poll to evaluate Yavorcik’s chances of defeating the incumbent. On
March 20, 2008, Yavorcik received a $15,000 check from Flora Cafaro and issued
a receipt to “William M. Cafaro/American Gladiator Fitness Center” stating that
the $15,000 payment was for services rendered from February 20, 2008, forward.
He deposited that check into his business account and then issued a $15,000 check
to Global Strategies Group to pay for the poll.
        {¶ 7} Yavorcik misrepresented the source of the $15,000 on the campaign-
finance report that he filed prior to the general election. Rather than state that Flora
Cafaro—whose family was involved in the Oakhill controversy—had contributed
the funds, he falsely reported that he had made an in-kind contribution of $15,000
to his campaign. Yavorcik also failed to report Cafaro’s payment as income on his
2008 federal tax return and to disclose two additional cash contributions on the
campaign-finance report that he filed after the general election. The Ohio Elections
Commission found that Yavorcik’s conduct violated campaign-finance-reporting
laws and fined him $200. In 2014, Yavorcik amended his federal income-tax return
and attempted to pay the tax on Cafaro’s payment, but the government declined to
assess tax on the payment due to the passage of time.
        {¶ 8} The parties stipulated and the board found that Yavorcik’s
misrepresentation and omissions on his campaign-finance reports and income-tax
return violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an
illegal act that reflects adversely on the lawyer’s honesty or trustworthiness). We
adopt the board’s finding of misconduct.




                                           3
                             SUPREME COURT OF OHIO




                                The Yambar Matter
       {¶ 9} Following an August 12, 2013 motor-vehicle accident, Robert E.
Yambar retained Yavorcik to pursue personal-injury claims on behalf of himself
and his minor son. Although Yambar agreed to settle his son’s claim for $10,000,
he was unhappy with the offer of the other driver’s insurer to settle Yambar’s claim
for his own injuries. Yavorcik filed a complaint against the other driver and his
insurer one day before the applicable statute of limitations expired.
       {¶ 10} On September 3, 2015, the insurer issued a $10,000 check payable
to Yambar, as parent and natural guardian of his son, and Yavorcik deposited the
check into his client trust account at PNC Bank. Yavorcik prepared an application
to obtain probate-court approval of Yambar’s son’s settlement, but Yambar never
signed it and Yavorcik never submitted it to the court. At some point while
Yavorcik was representing himself in his own criminal trial, he transferred
Yambar’s file to another attorney.
       {¶ 11} On October 20, 2016, Yambar filed a grievance against Yavorcik.
During the ensuing investigation, Yavorcik informed relator’s investigator that
PNC Bank had closed his client trust account without prior notice. After the
account was closed, the bank had issued Yavorcik a check for $4,552.79—which
was less than the amount Yavorcik should have held in trust for Yambar’s son. On
April 30, 2018, Yavorcik sent Yambar two cashiers’ checks totaling $10,931.28.
       {¶ 12} Yavorcik admitted, and the board found, that he failed to keep
Yambar reasonably informed about the status of his legal matters and failed to
comply as soon as practicable with Yambar’s reasonable requests for information,
in violation of   Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep a client
reasonably informed about the status of a matter) and 1.4(a)(4) (requiring a lawyer
to comply as soon as practicable with reasonable requests for information from a
client). In accord with the parties’ stipulations, the board also found that Yavorcik
failed to inform Yambar that he did not carry professional-liability insurance of at




                                         4
                                January Term, 2020




least $100,000 per occurrence and $300,000 in the aggregate in violation of
Prof.Cond.R. 1.4(c) (requiring a lawyer to inform a client if the lawyer does not
maintain professional-liability insurance and to obtain a signed acknowledgment of
that notice from the client) and failed to hold Yambar’s son’s settlement funds in
his client trust account and to maintain required records regarding those funds in
violation of Prof.Cond.R. 1.15(a) (requiring a lawyer to hold funds belonging to a
client or third party in a client trust account separate from his own property and to
maintain certain records regarding the funds held in that account). We adopt these
findings of misconduct.
                                     Sanction
       {¶ 13} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 14} The board found that just one aggravating factor is present: Yavorcik
committed multiple offenses. See Gov.Bar R. V(13)(B)(4). But it also noted that
Yavorcik had damaged the integrity of and the public’s confidence in the election
system by failing to identify an actual source of his campaign funds.
       {¶ 15} In mitigation, the board found that Yavorcik (1) had made a timely,
good-faith effort to rectify the consequences of his misconduct by making complete
restitution to Yambar almost a year before his disciplinary hearing, (2) had made
full and free disclosure to the board, had demonstrated a cooperative attitude toward
the proceedings, and had been remorseful for his actions, and (3) had offered five
letters attesting to his good character. See Gov.Bar R. V(13)(C)(3), (4), and (5).
The board also found that other penalties or sanctions had been imposed in that the
Ohio Elections Commission had fined Yavorcik for his campaign-finance-reporting
violations and he had served a criminal sanction that included one year of house
arrest, continuous alcohol and global-positioning-system (GPS) monitoring, and




                                         5
                             SUPREME COURT OF OHIO




200 hours of community service—though his convictions were later vacated and
related allegations of ethical misconduct had been dismissed by the panel in this
case. See Gov.Bar R. V(13)(C)(6). The board attributed no aggravating or
mitigating effect to Yavorcik’s related 32-month interim felony suspension—which
remains on his disciplinary record.
       {¶ 16} Yavorcik made no effort to establish the existence of a mitigating
substance-use disorder under Gov.Bar R. V(13)(C)(7). He did, however, testify
that he used alcohol every night to cope with the stress of his criminal trial and that
until his convictions were vacated, he was required to attend Alcoholics
Anonymous meetings and was subject to random drug testing as conditions of his
community-control sanctions. Given that history, the board expressed concern
about Yavorcik’s testimony that he was continuing to use alcohol approximately
once a week—including the night before his disciplinary hearing.
       {¶ 17} The board recommends that Yavorcik be suspended from the
practice of law for two years with six months stayed but that the time he has served
under his interim felony suspension be credited against the first 18 months of that
suspension. As conditions for the stay, the board recommends that we require
Yavorcik to submit to an assessment conducted by the Ohio Lawyers Assistance
Program (“OLAP”) or a qualified chemical-dependency professional, comply with
any recommendations arising from that assessment, complete six hours of
continuing legal education (“CLE”) in law-office management, serve one year of
monitored probation, and engage in no further misconduct.
       {¶ 18} In support of that recommendation, the board cited several cases in
which we imposed sanctions ranging from a fully stayed one-year suspension to a
two-year suspension with six months conditionally stayed on attorneys who
committed some of the same ethical violations that Yavorcik did. For example, in
Columbus Bar Assn. v. McCord, 150 Ohio St. 3d 81, 2016-Ohio-3298, 79 N.E.3d
503, we imposed a conditionally stayed one-year suspension on an attorney who




                                          6
                                January Term, 2020




committed illegal acts that adversely reflected on his honesty or trustworthiness by
failing to file federal income-tax returns for five years and who failed to inform his
clients that he did not maintain professional-liability insurance. McCord also
engaged in trust-account violations comparable to Yavorcik’s failures to safeguard
Yambar’s settlement funds and to maintain records regarding the funds held in his
client trust account, but there was no allegation that McCord failed to reasonably
communicate with a client as Yavorcik did.
       {¶ 19} In Disciplinary Counsel v. Ames, 147 Ohio St. 3d 363, 2016-Ohio-
7830, 65 N.E.3d 754, the attorney admitted that he had misappropriated over $8,000
from his late brother’s estate—for which he had been convicted of felony theft—
and had filed a probate-court document in which he falsely represented that he had
obtained his nieces’ consent to distribute additional funds to himself.          Like
Yavorcik, Ames admitted that his conduct adversely reflected on his honesty or
trustworthiness, but he also admitted that it violated Prof.Cond.R. 8.4(c)
(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud, deceit,
or misrepresentation) and 8.4(d) (prohibiting a lawyer from engaging in conduct
that is prejudicial to the administration of justice). Id. at ¶ 3. In the presence of
multiple mitigating factors and just two aggravating factors, we adopted the parties’
consent-to-discipline agreement and suspended Ames for two years with the final
six months stayed on conditions, crediting him for the time he had served under a
related interim felony suspension.
       {¶ 20} Although Yavorcik, McCord, and Ames each engaged in conduct
that adversely reflected on their honesty or trustworthiness in violation of
Prof.Cond.R. 8.4(b), Yavorcik’s conduct is arguably the most egregious of those
violations because his actions also served to undermine public confidence in the
transparency of our election process by concealing an actual source of his campaign
funds. But Yavorcik has already served a 32-month interim felony suspension
based on felony convictions that were ultimately vacated on appeal. In recognition




                                          7
                             SUPREME COURT OF OHIO




of that sanction, Yavorcik’s acknowledgment of his wrongdoing, and his sincere
remorse, we agree that a two-year suspension, with 18 months of credit for time
served and the final six months stayed on the conditions recommended by the
board, is the appropriate sanction in this case.
       {¶ 21} Accordingly, Martin Edward Yavorcik is suspended from the
practice of law for two years, and the time that Yavorcik has served under our May
2016 interim-felony-suspension order shall be credited against the first 18 months
of that suspension. The final six months of the suspension shall be stayed on the
conditions that Yavorcik (1) submit to an assessment conducted by OLAP or a
qualified chemical-dependency professional within 90 days of our order and
comply with any recommendations arising from that assessment, (2) successfully
complete a one-year period of monitored probation in accordance with Gov.Bar R.
V(21) focused on his law-office practices, including the management of his client
trust account, his compliance with Prof.Cond.R. 1.4(c), and his compliance with
any recommendations arising from his OLAP/chemical-dependency evaluation, (3)
complete six hours of CLE related to client-trust-account and law-office
management in addition to the requirements of Gov.Bar R. X, and (4) engage in no
further misconduct. If Yavorcik fails to comply with a condition of the stay, the
stay will be lifted and he will serve the final six months of the two-year suspension.
Costs are taxed to Yavorcik.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       David C. Comstock Jr. and Ronald E. Slipski, Bar Counsel, for relator.
       John B. Juhasz, for respondent.
                                _________________




                                          8